Citation Nr: 0708493	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from October 1995 
to March 1996, and from March 1997 to March 2000.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The evidence of record shows that lumbosacral strain is 
related to active military service.


CONCLUSION OF LAW

Lumbosacral strain was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a lumbar spine disorder, to include 
arthritis, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a 
re-adjudication of the veteran's claim, a January 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of fully compliant notification letter followed 
by a re-adjudication of the claim).  Although the letter did 
not notify the veteran of effective dates or the assignment 
of disability evaluations, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
service connection for a lumbar spine disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  

In addition, the veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  In addition, arthritis may be presumed to 
have been incurred during service if it first became manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

An August 1995 service entrance report of medical examination 
noted a normal spine.  An August 1995 service entrance report 
of medical history noted no recurrent back pain.  In a 
December 1995 service medical record, the veteran reported 
back pain and that he had injured his back during basic 
training.  Upon examination, there was point tenderness 2 
fingerbreadths wide just below the left scapula.  A February 
3, 1997 service record indicated the veteran was seen for 
back pain of one day, secondary to a fall.  Upon examination, 
there was upper torso decreased range of motion in all 
planes, mild tenderness at the mid-lumbosacral spine 
extending downward, but no eccymosis or referred pain.  The 
assessment was back sprain.  Another February 3, 1997 service 
record noted the veteran was on inactive duty for training at 
the time of the incident.  A February 10, 1997 memorandum 
noted that the veteran was injured but that examination 
revealed no serious or permanent injury.  An April 10, 1997 
line of duty determination found that the incident occurred 
in the line of duty.  In a March 2000 service discharge 
report of medical history, the veteran noted recurrent back 
pain or back injury.  A March 2000 service discharge report 
of medical examination noted normal spine.  

At a December 2003 VA examination, the veteran reported that 
he injured his low back during service.  He reported that 
since that time, he has had low back pain, flare-ups 
averaging twice monthly and lasting about two days, and that 
he took medication to relieve the pain.  Upon examination, 
there was pain in the bilateral paraspinal areas with no 
postural abnormality, radiculopathy, pain on motion, or 
limitation of motion.  The diagnosis was lumbar strain, 
without x-ray evidence of degenerative joint or disc disease.  
A December 2003 VA lumbosacral spine x-ray was negative for 
degenerative joint disease.

At an August 2005 VA examination, the veteran reported two 
episodes of back injury, one in 1995 and one in 1997.  The 
veteran complained of back pain and reported that he wore a 
back brace at work, but did not use a cane or crutches.  The 
diagnosis was lumbosacral strain with residuals.  The 
examiner opined that without resort to unfounded speculation, 
he could not connect the current back strain to inservice 
back injuries.  

At the November 2006 Board hearing, the veteran testified 
that his primary duties during service were to maintain 
repair parts for vehicles, which required heavy lifting.  The 
veteran reported that he injured his back in the National 
Guard when he fell off the back of a truck onto the concrete.  
The veteran reported he was on active duty during that time.  
The veteran reported the he reinjured his back during his 
subsequent time of service.  He also testified that he had 
continuous back problems since service discharge.  

The Board finds that the evidence of record supports a 
finding of service connection for lumbosacral strain.  The 
medical evidence of record shows diagnoses of a low back 
disorder, variously diagnosed as lumbar strain and 
lumbosacral strain.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Degenerative joint disease has not been shown by the medical 
evidence of record.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  There is evidence of an inservice 
low back strain.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Additionally, the 
evidence of record establishes a continuity of symptomatology 
after service as the veteran testified before the Board that 
since his inservice injuries, he has continued to experience 
low back pain.  38 C.F.R. § 3.303(b); see Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991) (finding that the 
regulation requires continuity of symptomatology, not 
continuity of treatment).  

Although a VA examiner opined that it would be speculation to 
connect any current lumbosacral strain to the inservice back 
strain, this evidence falls into the category of nonevidence, 
and therefore will not be considered.  Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993) (holding that where a physician is 
unable to offer a definite causal relationship, that opinion 
may not be utilized in establishing service connection as 
such an opinion is nonevidence).  

Accordingly, the Board finds that the evidence is at least in 
equipoise as to the veteran's claim of entitlement to service 
connection for lumbosacral strain, and with consideration of 
the doctrine of reasonable doubt, the appeal is granted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbosacral strain is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


